COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Annunziata
Argued at Richmond, Virginia


CARL EDWARD WARREN, JR.
                                          MEMORANDUM OPINION * BY
v.   Record No. 1078-01-2                  JUDGE RICHARD S. BRAY
                                                MAY 7, 2002
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF POWHATAN COUNTY
                     Thomas V. Warren, Judge

          (William R. Blandford, Jr.; Blandford,
          Carrico & Newlon, P.C., on brief), for
          appellant. Appellant submitting on brief.

          Amy L. Marshall, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Carl Edward Warren, Jr. (defendant) was convicted in a bench

trial for petit larceny and credit card theft, violations of Code

§§ 18.2-96 and -192, respectively.   On appeal, he contends the

evidence was insufficient to prove the offenses.   Finding no

error, we affirm the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                 I.

     Under familiar principles of appellate review, we examine the

evidence in the light most favorable to the Commonwealth, granting

to it all reasonable inferences fairly deducible therefrom.

Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).   The credibility of the witnesses, the weight accorded

their testimony, and the inferences drawn from the proven facts

are matters to be determined by the fact finder.   Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

The judgment of the trial court will not be disturbed unless

plainly wrong or unsupported by evidence.   Code § 8.01-680.

     Viewed accordingly, the record discloses that, in May 2000,

Nathalie Van deVorrde was residing at the Powhatan County farm of

a friend, Nicole Zoet, together with Zoet's two daughters and

defendant.   At the "[e]nd of May or June," Van deVorrde noticed a

"reserve credit card," "a spare one" she "never used," missing

from her wallet.   She reported loss of the card to the issuer, was

advised "a week or two later" that "the card had been used," and

promptly notified Powhatan County Police.

     "[W]orking with . . . information" provided by Van deVorrde,

police investigator Daniel Giardini "ran a [record] check on

[defendant]" and learned he was the subject of "outstanding

warrants."   When Giardini and Lieutenant Vernon Poe arrived at

Zoet's farm to arrest defendant, they discovered his car with "all

four doors . . . standing open" and a "box protruding from the

                               - 2 -
passenger front seat" was identified by Van deVorrde as the "cash

box" maintained by Zoet for household expenses.    A search of the

vehicle by Giardini yielded Zoet's box and, "on the center console

between the front seats," "a black leather wallet" containing

defendant's "identification" and Van deVorrde's missing credit

card.

        At trial, Van deVorrde testified defendant did not have

permission to possess or use the credit card.    Nicole Zoet

testified she maintained "reserve money" for expenses in the cash

box and that defendant was not allowed access to the funds.

        Defendant, previously convicted of "seven" "felonies" and

"[f]ive" crimes "involving lying, cheating and stealing,"

insisted Van deVorrde was aware of his "finances" and allowed

him to use her credit card for various purchases, including a

cash advance, sign related purchase documents and "keep the

credit card."     "[A]lways together" when the card was utilized

for his purposes, defendant claimed Van deVorrde "kept up with

the money she loaned [him]," "the total amount that was spent,"

admitting "[i]t wasn't paid back yet . . . ."     He recalled

returning the card to Van deVorrde when she "got upset about the

money" at "the end of May."

        Aware Zoet maintained a cash box "to buy groceries and

stuff for the house," defendant admitted taking "eight to ten

dollars" from the box on "the sixth or the seventh of June,"

without permission, to purchase food for one of Zoet's children

                                 - 3 -
and himself.   Defendant denied knowledge that the cash box or

credit card were in his car.

     At the conclusion of the Commonwealth's evidence and,

again, at the conclusion of all the evidence, defendant moved

the court to strike, arguing, first, that "the box is available

to all," and "there is no indication, except for the discovery

of the box in [his] car, that he took anymore than seven or

eight dollars out," and, secondly, that the evidence was

insufficient to prove he possessed the credit card.    Finding

defendant's testimony and related argument incredible, the court

denied the motion and convicted defendant of the subject

offenses, resulting in the instant appeal.

                                II.

     Code § 18.2-192 provides, in pertinent part:

          (1) A person is guilty of credit card or
          credit card number theft when:

          (a) He takes, obtains or withholds a credit
          card or credit card number from the person,
          possession, custody or control of another
          without the cardholder's consent or who,
          with knowledge that it has been so taken,
          obtained or withheld, receives the credit
          card or credit card number with intent to
          use it or sell it, or to transfer it to a
          person other than the issuer or the
          cardholder . . . .

     Here, Van deVorrde had not consented for defendant to possess

or use her credit card.   Nevertheless, it was found inside

defendant's wallet, secreted in his car.   Although defendant

claimed he had previously possessed and used the card with Van

                               - 4 -
deVorrde's permission, "[t]he trial court was entitled to

disbelieve [defendant's] explanation and conclude that he lied to

conceal his guilt."   Dunbar v. Commonwealth, 29 Va. App. 387, 394,

512 S.E.2d 823, 827 (1999).   Thus, discounting defendant's

testimony, the Commonwealth's evidence was clearly sufficient to

prove beyond a reasonable doubt that he committed credit card

theft.

                                  III.

     Defendant next contends the evidence was insufficient to

prove he committed petit larceny, claiming he removed "a small

amount of cash" from the "cash box" with "implied authority."

Again, we disagree.

     "Larceny is the wrongful taking of the goods of another

without the owner's consent and with the intention to permanently

deprive the owner of possession of the goods."   Bright v.

Commonwealth, 4 Va. App. 248, 251, 356 S.E.2d 443, 444 (1987).

"Intent is the purpose formed in a person's mind which may, and

often must, be inferred from the facts and circumstances in a

particular case.   The state of mind of an alleged offender may be

shown by his acts and conduct."    Ridley v. Commonwealth, 219 Va.
834, 836, 252 S.E.2d 313, 314 (1979) (citations omitted).

     The instant record established that Zoet had not given

defendant permission to obtain monies from the cash box.

Nevertheless, he removed and expended "eight to ten dollars" from



                               - 5 -
the repository.   Such evidence clearly supports the finding that

defendant committed petit larceny.

     Accordingly, we affirm the convictions.

                                                        Affirmed.




                               - 6 -